Per Curiam.
In the absence of judgment- appearing in the record, this case will be remanded to Superior Court of Guilford County, High Point Division, for judgment or for correction of the record so as to reveal the actual status of the record. Then defendant may appeal, or proceed otherwise as he may be advised.
Quaere: It appearing upon the face of the record that the affidavit on which warrant was issued was made before “B. Mason, Sgt.,” and that the warrant is signed by “B. Mason, Sgt.”: Is this a valid process?
Remanded.